Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action. 

Status of Claim
This action is in reply to the action filed on 27 of July 2022.
Claims 1 and 20-21 have been amended.
Claims 1-2 and 4-21 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the claimed invention is directed to a technical and computer improvement embodied in a specific data structure that is not abstract. The data structure has been improperly classified as a Mathematical Concept since the claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept, citing Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49 (Fed. Cir. 2017) ( determining that the claims to a particular configuration of inertial sensors and algorithm did not merely recite "the abstract idea of using 'mathematical equations for determining the relative position of a moving object to a moving reference frame'.").  Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  The instant application falls within “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as accepting ride requests for a future time, matching current ride requests with active vehicles, and dispatching said vehicles to service the request, a “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as selecting a future time period such as an upcoming day (i.e. Friday) and determining an optimal number of vehicle to service that upcoming day, defining a historical time period to estimate and analyze the optimal number of vehicles for future rides, and “Mathematical Concepts”, specifically “mathematical relationships” and “mathematical calculations” such as determining an optimal number of vehicles to serve multiple trips, generating a directed network data structure, creating a plurality of directed links to determine whether two trips can be serviced by one vehicle, determining the optimal number of vehicles for future requests while executing a minimum path cover on the directed network data structure, defining a tunable parameter,  tuning the number of vehicles, and provisioning the adjusted tune number of vehicles for dispatching operations  as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Applicant asserts that the algorithms used in the invention are extremely efficient, and can be executed in real time on standard Linux servers." (lines 233-234). As would be understood by the POSITA, efficiency in this context defines the difference between a computer that can perform the claimed solution and one that cannot - i.e. that would fail or not function. Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components (i.e. Linux server, processor, VDM, and FDM) to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. In summary, Page 9 of the instant application specification discloses that the algorithms used in the invention can be executed on a standard Linux server which is a conventional computer.  
Applicant asserts that the affidavit established practical application.  Examiner respectfully disagrees.  Applicant relies on Wikipedia and his own work to establish that a POSITA could replicate the invention.  Examiner notes that during the previous interview he requested additional scholarly journals or any reputable source of information aside from Wikipedia and inventor’s own work to further corroborate that a POSITA could replicate the invention with the provided information.  Examiner notes that Wikipedia is a free online encyclopedia written and maintained by a community of volunteers through open collaboration and therefore offers unreliable information for such a breakthrough.  Further, there is no support in the specification for how the computer is performing said calculations or mentions of NP hard or complete and how the invention takes a complex calculation previously taught to be solvable only by special purposed computers and makes it solvable by a conventional computer.  
Applicant respectfully submits that the claimed invention advances the underlying technology and the computer system on which it is implemented. Transformation from unsolvable to solvable based on a specific data structure is exactly the improvement contemplated in Alice as exemplified by Enfish.  Examiner respectfully disagrees.  The features the claims indicate as being improved ("executing a minimum path on a directed acyclic graph") is math, and the limitations that are claimed as resulting in the improvement are math ("counting the number of paths"). The problem the invention is improving upon is abstract math and the manner the claims are improving it is abstract math, and thus, neither the problem nor the solution is a technology. Accordingly, the alleged improvement is not directed to an improvement in technology, but instead, the alleged improvement is directed to math which is an abstract idea. Like in Electric Power Group, the claims are not focused on a specific improvement in computers or another technology, but on certain independently abstract ideas that simply use computers as tools. Electric Power Group, LLC v. Alstom, et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016). As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas,” “[a]n advance of that nature is ineligible for patenting.” SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 3 (Fed Cir. May 15, 2018). Examiner finds no indication in the Specification, nor does Applicant direct the examiner to any indication, that in order to perform the invention a special purpose computer must be used, or that “the associated data structure would be expected to include thousands of respective connections between the thousands of data elements representing the thousands of trip requests”.  In fact, as disclosed in Page 9 of the specification, the initial experiments are performed using GPS taxi trips data in the city of New York which translates into mere data gathering, an insignificant extra solution activity, per MPEP 2106.05(g). The claim is not eligible and therefore is insufficient to overcome the rejection under 35 U.S.C. §101. 
As noted on the previous Office Action, an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 1 recites “…for determining an optimal number of vehicles in a fleet needed to serve a collection of trip requests; …access historical trip information for transformation of the historical trip information into an acyclic directed network graph based data structure; select a future time period having a duration of at least a day and corresponding to at least one day of the week on which to determine an optimal number of vehicles to service a future time period; define a first historical time period to analyze to estimate the optimal number of vehicles for the future time period based on matching the at least one day of the week or based on a statistical mix of trips performed during a number of past days, the first historical time period spanning at least thousands of trip requests; select trip information including the at least thousands of trip requests from the historical trip information associated with the first historical time period on which to build the acyclic direct network graph based data structure; generate the acyclic directed network graph based data structure with data elements on the selected trip information including the at least thousands of trip requests, wherein each data element corresponds to a trip in the first historical time period, and includes a pickup location, a trip request time or pickup time, and a drop off location, and the acyclic directed network graph based data structure reflects the thousands of trip requests;10052991.2Application No.: 15/409,6533 Docket No.: M0437.70131US00 Reply to Office Action of January 28, 2022create a plurality of directed links between the data elements within the acyclic directed network graph based data structure, wherein each directed link is created between the data elements responsive to determining for a pair of data elements that respective first and second trips of the pair from the first historical time period can be serviced with one vehicle; enable polynomial time execution of subsequent operation based upon storing the trip information as the data elements and the serviced with one vehicle determination for the thousands of trip requests as the directed links between the data elements in the acyclic directed network graph based data structure; determine, prior to receiving ride requests of the future time period, the optimal number of vehicles needed for the future time period based on, at least in part, executing a minimum path cover on the acyclic directed network graph based data structure, wherein executing the minimum path cover includes counting a minimum number of paths that cover the data elements and the directed links between them in the acyclic directed network graph based data structure in polynomial time; define a tunable parameter to account for statistical deviations from historical data and constrain the tunable parameter to have a value greater than one; adjust a number of vehicles by increasing the determined optimal number of vehicles based on the tunable parameter defined on the system, wherein adjusting includes multiplying the determined optimal number of vehicles by the tunable parameter; tune the number of vehicles responsive to simulating vehicle dispatching functions simulate sequential and batch assignment of rides, wherein the simulation of the sequential and batch assignment of rides includes at least: assigning weight values to links in a network data structure reflecting patron wait time, vehicle vacant time, vehicle travelled miles, resolving unmatched rides based on expanding initial parameters, and enabling simulated ride assignment to occur within parameters set by a transportation provider; provision, prior to receiving ride requests of the future time period, the adjusted and tuned number of vehicles for a fleet of vehicles to support dispatching operations; and10052991.2Application No.: 15/409,6534 Docket No.: M0437.70131US00Reply to Office Action of January 28, 2022…is configured to: accept current ride requests during the future time period; match the current ride request to available vehicles in real-time; dispatch respective ones of the fleet of vehicles to serve active trip requests in response to accepting and matching trip requests from end users during the future time period”.  Claim 1 recites similar limitations as Claims 20-21 and therefore they recite an abstract idea.
More specifically claims 1 and 20-21 are directed to “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as accepting ride requests for a future time, matching current ride requests with active vehicles, and dispatching said vehicles to service the request, a “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as selecting a future time period such as an upcoming day (i.e. Friday) and determining an optimal number of vehicle to service that upcoming day, defining a historical time period to estimate and analyze the optimal number of vehicles for future rides, and “Mathematical Concepts”, specifically “mathematical calculations” such as determining an optimal number of vehicles to serve multiple trips, generating a directed network data structure, creating a plurality of directed links to determine whether two trips can be serviced by one vehicle, determining the optimal number of vehicles for future requests while executing a minimum path cover on the directed network data structure, defining a tunable parameter, tuning the number of vehicles, provisioning the adjusted tune number of vehicles for dispatching operations, enable polynomial time execution of subsequent operation which are linked to the following mathematical calculation A directed reference (directed link) to B in the element of the data structure corresponding to A is included if and only if both of the following conditions are satisfied: t PA +T A +T AB <=t PB; TAB<=TV, [15] of instant application’s PG Pub.   as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2 and 4-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 20-21 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
	In particular, the claims 1 and 20-21 recite additional elements “a fleet dimensioning module” executed by at least one “processor”, and “a vehicle dispatching module”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional element directed to accessing historical trip information, and selecting trip information for a plurality of trips from the historical trip information associated with the first historical time period reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  Further, the remaining additional element directed to accessing historical trip information, and selecting trip information for a plurality of trips from the historical trip information associated with the first historical time period reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 1 and 20-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a computer system”, “a fleet dimensioning module”, executed by at least one “processor”, and “a vehicle dispatching module”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at Page 4 Lines 1-5 “The FDM and VDM modules are then used to implement a real-time, on-demand, point- to-point mobility service that includes the possibility of sharing a ride. Trip requests issued by patrons through their smartphone or similar mobile device are delivered to a central server. As requests arrive, the server builds and maintains a shareability network that is a mathematical model of sharing opportunities between pairs and triplets of trips”.  Further, additional elements for accessing historical trip information, and selecting trip information for a plurality of trips from the historical trip information associated with the first historical time period reflect insignificant extra solution activity to the judicial exception that is well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1 and 20-21 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Dependent claims do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        8/16/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623